FILED
Aug 09, 2019
01:12 PM(CT)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MEMPHIS
WANDA GRIFFIN, ) Docket No. 2018-08-1438
Employee, )
V. )
FOR SENIOR HELP, LLC d/b/a ) State File No. 88427-2018
PRIMECARE TRANSPORTS, )
Employer, )
And )
TRAVELERS PROPERTY ) Judge Deana C. Seymour
CASUALTY CO. OF AMERICA, )
Insurance Carrier. )

 

EXPEDITED HEARING ORDER DENYING
ADDITIONAL TEMPORARY DISABILITY BENEFITS

 

The Court convened an Expedited Hearing on July 24, 2019, to determine Wanda
Griffin’s entitlement to additional temporary disability benefits for a work-related left-
foot injury.’ Primecare Transports argued it provided all benefits to which Ms. Griffin
was entitled. The Court holds Ms. Griffin is not likely to prevail at trial regarding her
claim for additional temporary disability benefits at this time.

History of Claim

Ms. Griffin worked as a driver for Primecare. On November 12, 2018, she injured
her left ankle while assisting a patient into a van. She sought treatment at the emergency
room, where she was diagnosed with a left-ankle sprain and provided with a note
returning her to full duty on November 14.

 

' Ms. Griffin also claimed medical benefits and pain and suffering. However, before the hearing,
Primecare agreed to pay for all authorized medical treatment under Tennessee Code Annotated section
50-6-204, and Ms. Griffin did not pursue pain and suffering at the hearing. See Stipulations at p. 4.

1
Rather than returning to work on the 14th, Ms. Griffin went to an urgent care
facility for additional authorized treatment. There, a nurse practitioner diagnosed an ankle
sprain and prescribed medication and an ankle-support sleeve. The nurse practitioner also
kept Ms. Griffin off work from November 16 to November 28.

Later, Ms. Griffin selected Dr. Mark Harriman for authorized treatment. Dr.
Harriman saw her twice and ordered physical therapy but did not restrict her physical
activities.

Primecare agreed to pay the outstanding emergency room bill and to continue
authorized medical treatment. It also agreed to pay two weeks of temporary total
disability (TTD) benefits for November 13 and from November 16 to November 28.7

Ms. Griffin claimed entitlement to additional TTD from November 29, 2018, to
April 22, 2019, because Primecare terminated her on November 20, 2018, and she could
not find another job until April 23, 2019. Primecare denied it owed Ms. Griffin additional
TTD, since no physician restricted her work activities after November 28, 2018.

Findings of Fact and Conclusions of Law

Ms. Griffin claims entitlement to temporary disability benefits from November 22,
2018, to April 22, 2019. At an Expedited Hearing, she must provide sufficient evidence
from which the Court can determine she 1s likely to prevail at a hearing on the merits on
this issue. McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

To receive temporary disability benefits, Ms. Griffin must establish (1) she
became disabled from working due to a compensable injury; (2) a causal connection
between her injury and her inability to work; and (3) her period of disability. Jones v.
Crencor Leasing and Sales, 2015 TN Wrk. Comp. App. Bd. LEXIS 48, at *7 (Dec. 11,
2015). The Court holds she did not establish the required elements.

First, the Court finds Ms. Griffin presented no proof that any physician took her
off work between November 29, 2018, and April 22, 2019. Second, she did not establish
a causal connection between her injury and her inability to work during this period.
Rather, Ms. Griffin attributed her lack of work to her inability to find a job. After finding
similar employment on April 23, 2019, Ms. Griffin continued to work without
restrictions. Thus, the Court holds Ms. Griffin is not entitled to the requested temporary
disability benefits.

 

* At the stipulated workers’ compensation rate of $243.40, Primecare sent Ms. Griffin a check for
$486.80, which she returned. Primecare will resend this payment.

2
IT IS, THEREFORE, ORDERED as follows:

1. Ms. Griffin’s request for temporary disability benefits from November 29, 2018,
to April 22, 2019, is denied.

2. This case is set for a Status Hearing on September 16, 2019, at 11:00 a.m.
Central Time. You must call toll-free at 866-943-0014 to participate in the hearing.

ENTERED August 9, 2019.

—_
%,
.
Sa mn i

Judge Deana C. Seymour
Court of Workers’ Compensation Claims

APPENDIX
Stipulations:

Ms. Griffin injured her left ankle on November 12, 2018.

Ms. Griffin initially treated at Regional One.

Primecare provided a panel from which Ms. Griffin chose Methodist Minor
edical for treatment.

Ms. Griffin then chose Dr. Mark Harriman from an orthopedic panel.

The average weekly wage is $365.10 with a $243.40 compensation rate.

Primecare will pay the Regional One medical bill for November 12, 2018,
ursuant to the fee schedule.
Primecare denied no medical treatment.
Ms. Griffin continues to see Dr. Harriman for authorized treatment.
Primecare will pay all authorized medical treatment casually-related to the work
injury of November 12, 2018.
10. Primecare will pay Ms. Griffin for two weeks of temporary total disability benefits
totaling $486.80 (November 13, 2018, and from November 16-28).

Zwnye

CAND AMSF

Trial Exhibits:

1. Medical Records filed by Employer/Carrier on July 10, 2019;

2. Wage Statement;

3. Employee’s Choice of Physicians Panels (Methodist Minor Medical and Dr. Mark
Harriman);

4. TTD check mailed to Ms. Griffin dated June 18, 2019, and Response of Ms.
Griffin;
Regional One Medical Bill;

Request for Expedited Hearing with Ms. Griffin’s Affidavit;

List of medical payments made on claim by employer;

Methodist Minor medical record of November 23, 2018 (2 pages);

Text between Ms. Griffin and her supervisor from November 12-16, 2018;
0. Signed medical waiver and consent form.

SOP

Technical record:

TRI. Petition for Benefit Determination;

TR2. Dispute Certification Notice with defenses raised by Primecare Transport;
TR3. Request for Expedited Hearing, with Ms. Griffin’s affidavit;

TR4. Employer/Carrier’s Pre-Trial Brief for Expedited Hearing;

TR5. Employer/Carrier’s Table of Authorities for Pre-Hearing Brief for Expedited
Hearing;

TR6. Employer/Carrier’s List of Witnesses and Exhibits for Expedited Hearing.

CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on August 9, 2019.

 

 

 

 

 

 

 

 

 

 

 

Name Certified | Via Via Service sent to:
Mail US. Email
Mail
Wanda Griffin, xX Rnweriffin45 @ yahoo.com
Employee Wandagriffin46 @ gmail.com
Jared S. Renfroe, xX jrenfroe @ apicerfirm.com
Employer’s Attorney

 

 

fi Lun Jd vn n—

 

Pemny Shruri,/ ,/Court Clerk
Court of Waekers” Compensation Claims
WC.CourtClerk @ tn.gov
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082